DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 6-11, 17, 18, and 51-56, made without traverse in the reply of 05/13/2022, has been acknowledged. Accordingly, the method claims 21, 22, 50 and 57-59 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 

Claim Objections

3.	Claims 17, 18, 55 and 56 are objected to as being in improper form. 
The independent claim 17 contains multiple periods within the body of the claim, which is not allowed Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claim. See 37 CFR 1.75(i). 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 6-11, 17, 18, and 51-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while the independent claims 6, 9 and 17, recite the components of the claimed fluidic apparatus as  if they were ‘standalone’ entities, the original specification describes those components as portions of a fluidic circuit fabricated in a substrate made of an optically transmissive material, which covers a narrower scope than that recited in the instant claims. Furthermore, while the instant independent claims broadly recite an ‘air control valve’, the original specification actually supports such feature as being a ‘passive air control valve’. Moreover, while the instant claims 7 and 18 recite the air control valve having a ‘geometric structure other than straight’, the original specification clearly describes the ‘other than straight’ shape as ‘serpentine’ one.  Therefore, the instant claims are not commensurate in scope with the original specification. 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 6-11, 17, 18, and 51-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claims 6, 9 and 17, it is unclear from the claim language what structural features of the claimed components must configure them for the intended functionality as implied by the names of the components [such as ‘air control valve’, a ‘fluidic connection’, an ‘overflow channel’, or ‘fluid transport’ channels]. It is also unclear from the claim language how the components of the claimed fluidic structure can be arranged as recited in the absence of any supporting substrate. It is further unclear how the ‘fluidic connection’ must be different from the ‘fluid transport’ channels. Additionally, it is not clear whether or not the ‘first’ and ‘second’ ports [being portions of the respective ‘first’ and ‘second’ fluid transport channels, must be physically separated from the respective channels, since the instant claim language positively includes the port and does not positively include the respective channels. Also, in claims 9 and 17, the ‘high resistance’ is a relative term that does not, in the given context, clearly set forth the metes and bounds of the patent protection sought. 
	In claims 7, 18, the condition directed to the hydrodynamic resistance’ is indefinite, since hydrodynamic resistance depends, in addition to shape, on many other factors [such as temperature, nature of fluids, nature of solid materials involved, et cetera] not defined by the claim language. 
	In claims 8, 11 and 17, it is not clear how the devices can be ‘adjoined’ as recited, in the absence of any means for adjoining. 
	In claims 52, 54, 56, it is not clear how the claimed structure can be defined relative to a component [i.e., the ‘second fluid transport channel’ that is not even included as part of the claimed invention. 
Conclusion

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798